Citation Nr: 1235371	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-31 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to March 20, 2008, for disability compensation for residuals of a vaginal hysterectomy, to include consideration of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to March 1971 and from August 1978 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first expressed an intent to file a claim for disability compensation for residuals of a vaginal hysterectomy in March 2008.

2.  The Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO in August 2008; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSION OF LAW

CUE has not been established, and the criteria for an effective date earlier than March 20, 2008, for the award of disability compensation for residuals of a vaginal hysterectomy have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.102, 3.105, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's allegations of CUE, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).

Concerning the Veteran's claim for an earlier effective date, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the August 2009 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private records have been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

Analysis-Earlier Effective Date

The Board has thoroughly reviewed the evidence of record to find the "date of claim" for compensation for residuals of a vaginal hysterectomy, and concludes that the date of claim is March 20, 2008-the date that the RO received a VA Form 21-4138 from the Veteran indicating the Veteran's desire to receive disability compensation for residuals of a vaginal hysterectomy.  In no other prior document does the Veteran show an intent to file a claim for disability compensation for residuals of a vaginal hysterectomy.

As noted above, the Veteran retired from active duty service in December 1993.  In October 1993, she submitted VA Form 28-1900 ("Disabled Veterans Application for Vocational Rehabilitation").  The Veteran's accredited representative has asserted that the October 1993 VA Form 28-1900 should be interpreted as an inferred claim for compensation.  However, this argument must fail.  According to 38 C.F.R. § 3.155, an "informal claim must identify the benefit sought."  The VA Form 28-1900 of record gives no indication that the Veteran sought any benefit other than entitlement to vocational rehabilitation training.  In fact, in block 14 of the form ("VA benefits previously applied for"), "Vocational Rehabilitation" is listed as a separate benefit from "Disability Compensation."  As such, the VA Form 28-1900 gave notice that vocational rehabilitation was a benefit that was separate and distinct from disability compensation.  There is no indication from the Veteran on the VA Form 28-1900 that she sought disability compensation for the residuals from her vaginal hysterectomy.  As such, the October 1993 VA Form 28-1900 cannot be interpreted as an informal claim for disability compensation.

The Veteran has asserted that prior to her retirement from active duty in 1993, she was given a VA examination for her hysterectomy.  The record shows that the Veteran underwent VA examination in November 1993.  However, the examination report is negative for any remarks concerning her vaginal hysterectomy; as such, it cannot be interpreted as a claim for disability compensation for that disability.  Even if it did contain remarks pertaining to her hysterectomy, the mere existence of medical evidence of a diagnosis and treatment does not establish intent to seek disability compensation or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for disability compensation must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155(a) (2011); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The January 1994 RO decision which awarded the Veteran entitlement to vocational rehabilitation benefits reflects that the Veteran's vaginal hysterectomy, bursitis of the right hip, and right index finger disabilities all contributed to her qualification for vocational rehabilitation.  However, the January 1994 RO decision clearly states on both of its pages that the decision is "FOR VOCATIONAL REHABILITATION PURPOSES" (emphasis in the original).  As such, the decision did not concern disability compensation.

During her August 2012 Board hearing, the Veteran stated that two weeks prior to her military retirement in 1993, she sat down with a VA employee and mentioned that she had a hysterectomy while on active duty.  She said that the VA employee told her that she could get "a 30 percent disability from your hysterectomy."  Notably, however, the Veteran did not assert that she actually filed a claim for disability compensation.

The Veteran has not asserted, and the record does not show, that any claim for disability compensation was filed after the January 1994 award of entitlement to vocational rehabilitation and March 2008.  As such, the VA Form 21-4138 from the Veteran received by VA on March 20, 2008, represents the first written communication of record from the Veteran (or an accredited representative of the Veteran) in which she filed a claim for disability compensation for residuals of a vaginal hysterectomy, and the effective date for disability compensation would be no earlier than March 20, 2008.  Sears v. Principi, 16 Vet. App. 244, 248 holding that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim was filed).

In sum, vocational rehabilitation is a benefit separate from disability compensation.  Although the Veteran filed an application for vocational rehabilitation benefits in October 1993 and underwent a VA examination thereafter, no claim was filed with VA for disability compensation.  The first communication of record from the Veteran (or an accredited representative of the Veteran) in which she filed a claim for disability compensation for residuals of a vaginal hysterectomy was received by VA on March 20, 2008.  Accordingly, for the reasons stated above, the Board finds that the criteria for an effective date earlier than March 20, 2008, for the award of disability compensation for residuals of a vaginal hysterectomy, since there was no written evidence of an intent by the Veteran (or a representative of the Veteran) to file a claim for disability compensation (as opposed to vocational rehabilitation) for that disability prior to this date.  See 38 C.F.R. § 3.155(a) and (b).  

Concerning the Veteran's assertion of a clear and unmistakable error (CUE), CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Rather, the claim must be raised with some degree of specificity.  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)). 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

The Veteran has not asserted any specific misapplication of the law.  Rather, she has simply asserted the presence of "a clear and unmistakable error on the effective date."  She said that a clear and unmistakable error exists because she originally filed a claim in 1993, and she received a VA examination in 1993.  However, as discussed above, the Veteran's 1993 claim for vocational rehabilitation benefits and 1993 VA examination report were of record and thus before the adjudicator at the time of the August 2008 RO decision which established an effective date of March 30, 2008, for disability compensation purposes.  As such, the Veteran's allegation of CUE appears to comprise a disagreement as to how evidence was weighed or evaluated.  The Board observes that disagreement as to how evidence is weighed or evaluated can never rise to the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, the allegation must prima facie fail as it merely is an assertion of a disagreement as to how the evidence of record was evaluated at the time of the decision.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of disability compensation, earlier than March 20, 2008, is assignable, the claim for an earlier effective date for the award of disability compensation must be denied.  Although the Board is sympathetic to the Veteran's claim, there is no equitable basis upon which to provide the relief sought; in this case the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to March 20, 2008, for disability compensation for residuals of a vaginal hysterectomy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


